J-A25023-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

YUWSHA ALWAN

                            Appellant                 No. 2619 EDA 2013


          Appeal from the Judgment of Sentence of August 16, 2013
            In the Court of Common Pleas of Philadelphia County
             Criminal Division at No.: CP-51-CR-0012299-2011


BEFORE: DONOHUE, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY WECHT, J.:                        FILED NOVEMBER 19, 2014

       Yuwsha Alwan appeals the judgment of sentence entered on August

16, 2013. We affirm.

       The trial court set forth the pertinent factual and procedural history of

this case as follows:

       On March 31, 2008, Nicholas Pisano was shot in his apartment at
       356 N. Front Street in Philadelphia. Emergency personnel took
       him to Hahnemann University Hospital, where he died on that
       same day. He was twenty-five years old at the time of his
       death.

       Philadelphia Police Officer Quinten White was the first police
       officer to arrive at the scene of the shooting, where he observed
       a small quantity of marijuana on a living room table and a
       [MAC-10] automatic weapon in the bedroom, on the bed,
       partially covered by a sheet. [Officer White] spoke to Joshua
       McDonald, who was in the apartment at the time of the shooting,
____________________________________________


*
       Retired Senior Judge assigned to the Superior Court.
J-A25023-14


       and who told him that two [b]lack men in their [thirties] wearing
       dark clothing came to the door purporting to be making a pizza
       delivery, and that the men shot Pisano and then fled the scene.
       As Officer White was pulling up to the scene, he inadvertently
       drove over a pizza box.

                                          ***

       [McDonald] came to visit Pisano in the afternoon on the day of
       the shooting. He and Pisano watched a movie and played video
       games together. While the movie was playing, an African-
       American man with what McDonald described as a “Muslim-
       sounding name” came to the door and spoke with Pisano for
       about five minutes. Pisano briefly introduced him to McDonald,
       but McDonald [could] not recall his name or identify him.

       Later that night, McDonald heard a knock on the door and a
       male voice saying “pizza delivery.” Pisano replied “we already
       got our food[,]” as the two men had ordered delivery earlier.
       The voice said[,] “well, just open the door.” Pisano said[,] “[i]t
       must be around back. It happens all the time.” Again, the voice
       said “just open the door.”

       McDonald did not feel comfortable with the interaction, which did
       not feel “right” to him, so he retrieved the gun that Pisano had
       shown him earlier in the evening, which was hidden in the couch
       where he was sitting. As [McDonald] reached down for the gun,
       he heard a shot. When he looked up, Pisano had fallen. He saw
       someone coming through the doorway and he pointed the gun
       toward them and tried to shoot. When he pulled the trigger,
       nothing happened, but the intruder ran. He saw a second man,
       but did not get a good look at him. He gave a statement to
       [h]omicide detectives a few hours after the shooting, in which he
       identified the shooter as [Joseph] Harville.[1]

Trial Court Opinion (“T.C.O.”), 11/13/2013, at 2-5 (citations to notes of

testimony omitted).



____________________________________________


1
       Harville is Alwan’s nephew.



                                           -2-
J-A25023-14



      Homicide detectives found approximately seven pounds of marijuana

in Pisano’s apartment, which they estimated to have a street value of

$31,728.    They also obtained surveillance video from a security camera

located outside of Pisano’s apartment building. Clyde Frazier, an officer with

the   Philadelphia     Police   Department’s   Crime   Scene   Unit,   recovered

fingerprints from the pizza box found outside of Pisano’s apartment and

matched those prints to Robert Gray, Harville’s life-long friend. At the time

of the shooting, Gray had known Alwan through Harville for approximately

three or four years.

      After finding out that his fingerprints had been identified on the
      pizza box and [that] the police had video footage of him with
      Harville outside of Pisano’s [apartment] building on the night of
      the shooting, Gray gave a full confession to his involvement in
      the shooting. The surveillance video depicts Gray and Harville
      walking back and forth outside of [Pisano’s] building, [with] Gray
      holding a pizza box and Harville with his hands in his pockets.

      In his statement of April 4, 2008, [Gray] said the following about
      what happened four days earlier on the night of the shooting:

         [W]e just hung out for a little while, that’s when [Alwan]
         starts talking about this dude that had all this weed. He
         said he just left the boy’s house and the guy had like ten
         pounds of weed in the dryer and some on his countertop.
         He said the boy had a lot of money in a Nike box under the
         table in the back room where the dog was. [Alwan] was
         like ‘we should roll on the boy.’ He said the guy was a
         punk and that we wouldn’t have to do nothing but scare
         the boy. We all agreed and then [Alwan] gave [Harville]
         the gun.

      [Gray explained that,] after ordering a pizza and driving to pick
      it up, the three defendants proceeded as follows:

         I parked the car under the bridge around the corner from
         the boy’s house, then me and [Harville] and [Alwan]

                                       -3-
J-A25023-14


         walked around to the house. [Alwan] walked a little bit
         behind us and showed us where the house was at. Then
         he stayed back while me and [Harville] went to the dude’s
         house. I walked up the steps first and [Harville] was
         behind me. I still had the pizza with me. And when
         [Harville] rang the doorbell, he says ‘[d]elivery.’ The guy
         inside opens the door and says ‘wrong bell. You want the
         back.’ He had a Bible in his hands and said like two more
         times ‘you want the back.’ He’s like, ‘I’m telling you, you
         got the wrong apartment. It happens all the time. You
         want the back door.’ I said, ‘no I want some weed.’ He
         was like, ‘you definitely got the wrong house.’

         That’s when [Harville] come up behind and he pushes past
         me. He knocked the pizza out of my hand when [he]
         pushed me. As [Harville] pushed past me, the guy must
         have seen the gun because he looked shocked. That’s
         when I noticed [there] was another guy inside on the
         couch . . . . The guy on the couch grabs a gun from under
         a pillow. [He s]tood up pointing at us. At that point I
         ducked and started to run. That’s when [Harville] shot. I
         was already down the steps by the time [Harville] shot
         then I was gone. I ran to the car and [Alwan] was already
         in the driver’s seat. I got in the backseat and [Harville]
         came up behind me and got into the front passenger seat.
         He still had the gun in his hand. Then we just took off.

Id. at 3-4.

      William   Shute,   a   special   agent   with   the   Federal   Bureau   of

Investigation, analyzed Alwan’s cellular phone records from March 31, 2008

through April 10, 2008. Special Agent Shute’s analysis revealed that Alwan

and Gray had exchanged seventy-five calls during that period. Twenty-nine

of those calls took place on the day of the shooting and twenty-three of

them occurred on the following day.      Alwan also made an outgoing call at

9:33 p.m. on March 31, 2008; approximately two minutes before Pisano was

murdered. Based upon the location of the cellular tower that Alwan’s phone


                                       -4-
J-A25023-14



used to place that call, Special Agent Shute determined that it was made

within several blocks of the shooting.

       Police arrested Gray and Harville in connection with Pisano’s murder.

On June 13, 2011, Gray pleaded guilty to third-degree murder, conspiracy to

commit murder, possession of an instrument of crime, and robbery.2 As a

condition of Gray’s guilty plea, he agreed to assist the Commonwealth with

the ongoing investigation and, if necessary, to testify against his co-

defendants.     On June 30, 2011, Gray testified at Harville’s murder trial.

Gray took the stand and presented an account of the shooting that conflicted

with his statement to the police on April 4, 2008. Specifically, Gray testified

that it was Alwan, not Harville, who shot Pisano.     Gray also testified that

Harville told Alwan that he did not want to participate in the robbery.

       On August 30, 2011, Alwan was arrested and charged with murder,

robbery, criminal conspiracy to commit robbery, possession of an instrument

of crime, carrying a firearm without a license,3 and carrying a firearm on

public streets or property.4 On August 12, 2013, Alwan proceeded to a jury

trial. On the third day of Alwan’s trial the Commonwealth called Gray as a

witness, whereupon he offered a third mutually exclusive description of the
____________________________________________


2
     18 Pa.C.S. §§ 2502(c), 903 (18 Pa.C.S. § 2502), 907, and 3701(a)(1),
respectively.
3
       18 Pa.C.S. § 6106.
4
       18 Pa.C.S. § 6108.



                                           -5-
J-A25023-14



shooting.    This time, Gray testified that he and Harville planned and

executed the failed robbery without any assistance from Alwan. When the

prosecutor confronted Gray with his conflicting statement to police shortly

after the murder and the contradictory testimony that he gave at Harville’s

trial, Gray explained that he “had to put it on someone.” Notes of Testimony

(“N.T.”), 8/14/2013, at 193.

      Alwan testified in his own defense and denied any involvement in the

shooting.    During cross-examination, Alwan became irate and commenced

what the trial court described as “an extended, animated, and profanity-

laced speech in the presence of the jury in which he accused the prosecutor

of lying and spoke at great length about his reputation as a businessman

and contributor to the community.” T.C.O. at 6. After Alwan’s outburst, the

trial court excused the jury.   Defense counsel then moved for a mistrial,

which the trial court denied. Because both the prosecution and the defense

wanted to continue questioning Alwan, the court permitted Alwan to retake

the stand.    Alwan answered the remainder of the questions posed to him

without incident.

      On August 16, 2013, the jury found Alwan guilty of second-degree

murder, robbery, and conspiracy to commit robbery. On that same day, the

trial court sentenced Alwan to the mandatory term of life imprisonment for

second-degree murder.     The court also sentenced Alwan to a concurrent

term of ten to twenty years’ imprisonment for conspiracy to commit robbery.




                                    -6-
J-A25023-14



On August 25, 2013, Alwan timely filed a post-sentence motion challenging

the weight of the evidence, which the trial court denied on August 26, 2013.

     On September 17, 2013, Alwan filed a notice of appeal.               On

September 18, 2013, the trial court ordered Alwan to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

On October 31, 2013, the trial court dismissed Alwan’s appointed counsel

due to his failure to file a concise statement of errors complained of on

appeal within the time prescribed by the trial court.   The court appointed

new appellate counsel on that same day. Although the trial court intended

to re-issue its concise statement order, Alwan’s new attorney filed a concise

statement of errors complained of on appeal before the trial court did so.

T.C.O. at 2. On November 13, 2013, the trial court filed a Pa.R.A.P. 1925(a)

opinion.

     Where an appellant in a criminal case is ordered to file a concise

statement and fails to do so, such that this Court is convinced that counsel

has been per se ineffective, we must remand for the filing of a statement

nunc pro tunc and for the filing of an opinion by the trial court. Pa.R.A.P.

1925(c)(3).   Rule 1925(c)(3) was adopted by the Supreme Court to avoid

unnecessary delays in the disposition of cases resulting from appellate

counsel’s per se ineffectiveness. In pursuit of that goal, we have held that,

where an appellant’s statement has been untimely filed due to counsel’s per

se ineffectiveness, we may decide the appeal on the merits if the trial court




                                    -7-
J-A25023-14



had an adequate opportunity to prepare an opinion addressing the issues

raised. Commonwealth v. Burton, 973 A.2d 428, 433 (Pa. Super. 2009).

      We are cognizant that Alwan failed to comply with the trial court’s

order that he file a Rule 1925(b) statement within twenty-one days from

September 17, 2013.      Nevertheless, the trial court evidently found that

Alwan’s counsel was ineffective for failing to file such a statement, accepted

Alwan’s untimely concise statement of errors complained of on appeal, and

issued a responsive Rule 1925(a) opinion.         Accordingly, we decline to

conclude that Alwan has waived his issues on appeal.

      Alwan presents three issues for our consideration:

      1. Was the evidence insufficient as a matter of law to sustain
         [Alwan’s] convictions for second degree murder and robbery?

      2. Were the verdicts of guilt for second degree murder,
         conspiracy, and robbery against the weight of the evidence?

      3. Did the [trial] court err by refusing to declare a mistrial after
         it allowed [Alwan] to engage in a lengthy, emotional,
         profanity laden outburst that was immediately apparent as
         non-responsive to any questions that were asked?

Brief for Alwan at 5.

      We begin with Alwan’s challenge to the sufficiency of the evidence.

When reviewing such challenges our standard of review is as follows:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether[,] viewing all the evidence admitted at trial
      in the light most favorable to the verdict[-]winner, there is
      sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt. In applying
      [the above] test, we may not weigh the evidence and substitute
      our judgment for the fact-finder[’s]. In addition, we note that


                                     -8-
J-A25023-14


     the facts and circumstances established by the Commonwealth
     need not preclude every possibility of innocence. Any doubts
     regarding a defendant’s guilt may be resolved by the fact-finder
     unless the evidence is so weak and inconclusive that as a matter
     of law no probability of fact may be drawn from the combined
     circumstances. The Commonwealth may sustain its burden of
     proving every element of the crime beyond a reasonable doubt
     by means of wholly circumstantial evidence.          Moreover, in
     applying the above test, the entire record must be evaluated and
     all evidence actually received must be considered. Finally, the
     [fact-finder,] while passing upon the credibility of witnesses and
     the weight of the evidence produced, is free to believe all, part
     or none of the evidence.

Commonwealth v. Phillips, 93 A.3d 847, 856 (Pa. Super. 2014) (citations

omitted). Further, in viewing the evidence in the light most favorable to the

Commonwealth as the verdict-winner, we must give the prosecution the

benefit of all reasonable inferences that may be drawn from the evidence.

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).

     Instantly, Alwan challenges his convictions for second-degree murder

and robbery. “A criminal homicide constitutes murder of the second degree

when it is committed while defendant was engaged as a principal or an

accomplice in the perpetration of a felony.”         18 Pa.C.S. § 2502(b).

“Perpetration of a felony” is defined, in relevant part, as “[t]he act of the

defendant in engaging in or being an accomplice in the commission of, or an

attempt to commit, or flight after committing, or attempting to commit

robbery.” 18 Pa.C.S. § 2502(d).

     In Commonwealth v. Waters, 418 A.2d 312 (Pa. 1980), our

Supreme Court discussed the elements of accomplice liability as they relate

to second-degree murder:

                                    -9-
J-A25023-14


      [culpability] of persons, other than the slayer, for a homicide
      committed in the perpetration of a felony require[s] proof of a
      conspiratorial design by the slayer and the others to commit the
      underlying felony and [] an act by the slayer causing death
      [that] was in furtherance of the felony.

Id. at 317 (footnote omitted).

      The predicate offense underlying Alwan’s second-degree murder

conviction was robbery.     A person is guilty of robbery if, in the course of

committing a theft, he inflicts serious bodily injury upon another. 18 Pa.C.S.

§ 3701(a)(1)(i). An act is deemed “in the course of committing a theft” if it

occurs during an attempt to commit a theft or in flight after the commission

of the theft. 18 Pa.C.S. § 3701(a)(2). “A person commits an attempt when,

with intent to commit a specific crime, he does any act which constitutes a

substantial step toward the commission of that crime.” 18 Pa.C.S. § 901(a).

      Alwan does not dispute that, as an accomplice to Harville and Gray, he

is criminally liable for any actions they took in furtherance of the robbery.

Instead, Alwan argues that the Commonwealth failed to demonstrate that

either Gray or Harville were “in the course of committing a theft” at the time

of the shooting.     Brief for Alwan at 12 (“[F]or a second[-]degree murder

conviction   based    on   the   commission   of   a   robbery   to   stand,    the

Commonwealth was required to prove beyond a reasonable doubt that

Harville and Gray took a substantial step toward the unlawful taking of

movable property inside Pisano’s apartment.”). We disagree.

      At trial, the Commonwealth presented evidence that Alwan formulated

the plan to steal money and marijuana from Pisano’s apartment.                 N.T.,

                                     - 10 -
J-A25023-14



8/14/2014, at 145.   The evidence also demonstrated that Alwan provided

Harville with a firearm and purchased a pizza, which the trio envisioned

would serve as a ploy to enter into Pisano’s apartment.      Id. at 146-47.

Concerned that Pisano would recognize him if he participated in the robbery,

Alwan showed his co-conspirators the exact location of Pisano’s apartment

but stayed behind and waited in the driver’s seat of the getaway car. Id. at

147-49.

     This evidence amply supports the conclusion that Harville fatally shot

Pisano during an attempt to deprive Pisano of his property.      18 Pa.C.S.

§ 3701(a)(1)-(2). Indeed, the Commonwealth presented direct evidence—in

the form of Gray’s initial confession to police—that the three intended to

steal large amounts of money and marijuana from Pisano. It is irrelevant

that the co-defendants failed to remove any of Pisano’s property from the

apartment due to unanticipated circumstances.       The mere proof of an

attempted theft is sufficient to establish the “in the course of committing a

theft” element of robbery.   Commonwealth v. Sanchez, 36 A.3d 24, 41

(Pa. 2011).

     Next, Alwan argues that the Commonwealth failed to demonstrate that

the killing occurred “in furtherance” of the robbery. Brief for Alwan at 14.

Specifically, Alwan posits that “shooting Pisano could not have been ‘in

furtherance’ of the [robbery] because doing so actually thwarted the planned

theft of [Pisano’s] drugs.” Id. at 15 (emphasis in original). This argument

is based upon a misunderstanding of the applicable law.

                                   - 11 -
J-A25023-14


      When an actor engages in one of the statutorily enumerated
      felonies and a killing occurs, the law, via the felony-murder rule,
      allows the finder of fact to infer [that] the killing was malicious
      from the fact [that] the actor was engaged in a felony of such a
      dangerous nature to human life because the actor, as held to the
      standard of a reasonable man, knew or should have known
      that death might result from the felony.

Commonwealth v. Lambert, 795 A.2d 1010, 1023 (Pa. Super. 2002)

(quoting Commonwealth v. Legg, 417 A.2d 1152, 1154 (Pa. 1980))

(emphasis added).

      Hence, it is immaterial whether Alwan actually anticipated that Pisano

would be killed in furtherance of the conspiracy. The only relevant inquiry is

whether the evidence adduced at trial was sufficient to support a finding that

Alwan knew or should have known that the planned robbery, due to its

inherent dangerousness, carried the possibility of death.      Lambert, 795

A.2d at 1023; see also Commonwealth v. Middleton, 467 A.2d 841, 848

(Pa. Super. 1983).

      Here, the Commonwealth presented ample evidence to support the

jury’s finding that Alwan either knew or should have known that the robbery,

which Alwan planned and supervised, carried with it the possibility of death.

The same evidence that defeats Alwan’s first sufficiency argument also

precludes relief here. Alwan, knowing that Pisano had “a lot of money” and

“like ten pounds of weed” in his apartment, enlisted Gray and Harville to rob

Pisano, whom Alwan described as a “punk.”         T.C.O., 11/13/2013, at 3.

Alwan then gave Harville a firearm, directed his co-conspirators to Pisano’s

apartment building, and waited behind in the driver’s seat of the getaway

                                    - 12 -
J-A25023-14



car.   All of this evidence supports the jury’s conclusion that Alwan either

knew or should have known that death might result from the robbery.

Consequently, the evidence was sufficient to enable a fact-finder to conclude

beyond a reasonable doubt that Alwan was guilty of robbery and second-

degree murder.

       In his second issue, Alwan argues that his convictions for second-

degree murder, criminal conspiracy, and robbery were against the weight of

the evidence.5     Specifically, Alwan emphasizes that, although Gray’s initial

confession to the police implicated Alwan as the mastermind of the robbery,

Gray later disavowed that version of the events. Indeed, at Harville’s trial,

Gray testified that Alwan was the gunman who shot and killed Pisano. Then,

at Alwan’s trial, Gray testified that he and Harville devised and executed the

plan to rob Pisano without any assistance from Alwan.        In light of these

conflicting accounts of the murder, Alwan contends that the jury’s verdict

could only have been based upon “speculation, conjecture, and guesswork.”

Brief for Alwan at 17.

       When reviewing a trial court’s ruling that the verdict was not contrary

to the weight of the evidence, we review the trial court’s exercise of
____________________________________________


5
      A challenge to the weight of the evidence must be “raised with the trial
court in a motion for a new trial: (1) orally, on the record, at any time
before sentencing; (2) by written motion at any time before sentencing; or
(3) in a post-sentence motion.” Pa.R.Crim.P. 607(A). Instantly, Alwan
preserved his challenge to the weight of the evidence in his post-sentence
motion. Alwan’s Motion for Post-Sentence Relief, 8/25/2013, at 1.



                                          - 13 -
J-A25023-14



discretion, rather than the underlying question of whether the verdict is

against the weight of the evidence.    Commonwealth v. Smith, 985 A.2d

886, 888 (Pa. 2009). Because the jury is free to believe all, part, or none of

the evidence presented, a new trial should not be granted merely because

the judge, on the same facts, would have arrived at a different conclusion.

Commonwealth v. Widmer, 744 A.2d 745, 752 (Pa. 2000). Instead, “the

role of the trial judge is to determine that[,] notwithstanding all the facts,

certain facts are so clearly of greater weight that to ignore them or to give

them equal weight with all the facts is to deny justice.” Id. Hence, the trial

court should award a new trial only when the jury’s verdict is “so contrary to

the evidence as to shock one’s sense of justice[,] and the award of a new

trial is imperative so that right may be given another opportunity to prevail.”

Commonwealth v. Brown, 648 A.2d 1177, 1189 (Pa. 1994).               In effect,

“the trial court’s denial of a motion for a new trial based on a weight of the

evidence claim is the least assailable of its rulings.”   Commonwealth v.

Ramtahal, 33 A.3d 602, 609 (Pa. 2011).

      This does not mean that the trial court’s discretion to grant or deny a

motion for a new trial based upon a challenge to the weight of the evidence

is unrestrained.   In describing the limits of a trial court’s discretion, our

Supreme Court has explained as follows:

      The term “discretion” imports the exercise of judgment, wisdom
      and skill so as to reach a dispassionate conclusion within the
      framework of the law, and is not exercised for the purpose of
      giving effect to the will of the judge.     Discretion must be
      exercised on the foundation of reason, as opposed to prejudice,

                                    - 14 -
J-A25023-14


      personal motivations, caprice or arbitrary actions. Discretion is
      abused where the course pursued represents not merely an error
      of judgment, but where the judgment is manifestly unreasonable
      or where the law is not applied or where the record shows that
      the action is a result of partiality, prejudice, bias or ill-will.

Widmer, 744 A.2d at 753 (quoting Coker v. S.M. Flickinger Co., 625 A.2d

1181, 1184-85 (Pa. 1993)).

      The trial court explained its rejection of Alwan’s challenge to the

weight of the evidence as follows:

      [Gray’s] behavior at trial did not call his initial statement into
      serious question. In fact, his attempts in Harville’s proceedings
      to put the lion’s share of guilt on [Alwan,] and in [Alwan’s]
      proceedings to shift the blame to Harville, were transparent to
      this [c]ourt, as they must have been to the jury as well.

T.C.O. at 11.

      The trial court did not abuse its discretion in ruling that Alwan failed to

establish the sort of injustice that would require a new trial. The record is

devoid of any indication that the trial court acted in an unreasonable or

arbitrary manner.     Nor has Alwan alleged that the trial court acted with

partiality, prejudice, bias, or ill will. The jury, as the fact-finder, was free to

evaluate the testimony of the witnesses and to determine the weight that

should be assigned to the evidence.        Commonwealth v. Johnson, 668

A.2d 97, 101 (Pa. 1995).       In rendering a guilty verdict, the jury clearly

indicated that it found Gray’s initial confession to the police, which he then

reaffirmed at his guilty plea hearing, to be credible and his later renunciation




                                      - 15 -
J-A25023-14



of that narrative to be incredible.        Consequently, Alwan’s challenge to the

weight of the evidence must fail.6

       In his third and final issue, Alwan contends that the trial court erred in

denying his motion for a mistrial after he engaged in a lengthy outburst in

the presence of the jury. See e.g., N.T., 8/15/2013, at 105 (“I’m standing

up for myself. All y’all wrong. You’ve been lying since fucking day one and

I’m tired of this shit.”).

       Our standard of review of a court’s denial of a motion for mistrial is as

follows:

       A motion for a mistrial is within the discretion of the trial court.
       A mistrial upon motion of one of the parties is required only
       when an incident is of such a nature that its unavoidable effect is
       to deprive the appellant of a fair and impartial trial. It is within
       the trial court’s discretion to determine whether a defendant was
       prejudiced by the incident that is the basis of a motion for a
       mistrial. On appeal, our standard of review is whether the trial
       court abused that discretion.




____________________________________________


6
       Alwan’s contention that the jury’s verdicts were against the weight of
the evidence because they were inconsistent is similarly unavailing. Here
Alwan argues that, because the jury found him not guilty of firearms not to
be carried without a license and possessing instruments of crime, the jury
clearly disbelieved Gray’s initial statement to the police. According to Alwan,
the fact that the jury also convicted him of conspiracy, robbery, and second-
degree murder demonstrates that the jury’s verdicts are contrary to the
evidence. It is well established that, even where two verdicts are logically
inconsistent, such inconsistency alone is not sufficient grounds for a new
trial or for reversal. Commonwealth v. Miller, 35 A.3d 1206, 1213 (Pa.
2012).



                                          - 16 -
J-A25023-14



Commonwealth v. Tejeda, 834 A.2d 619, 623 (Pa. Super. 2003) (internal

citations and footnote omitted).

         Alwan’s argument on this issue consists of little more than a summary

of his remarks at trial coupled with a conclusory assertion that his “character

evidence, as well as his own testimony, was irreparably tainted by the

[c]ourt’s decision to allow his non-responsive outburst.”     Brief for Alwan

at 19.     Alwan provides no authority to support his claim that he was

deprived of a fair trial, nor does he explain how the trial court abused its

discretion in denying his motion for a mistrial.       Accordingly, Alwan has

waived this issue due to his failure to develop the argument or to cite any

legal authority in support of his position.           See Pa.R.A.P. 2119(b);

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (“[W]here an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.”).

         Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2014




                                     - 17 -